 

EXHIBIT 10.11

 

NINTH AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS NINTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of
August 9, 2005 (the “Amendment”), is entered into by and between CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company, in its capacity as
administrative agent and collateral agent for the Lenders under the Loan
Agreement referenced below (“Agent”), the Lenders party thereto, and
GARDENBURGER, INC., an Oregon corporation (“Borrower”).  Capitalized terms used
and not otherwise defined herein are used as defined in the Loan Agreement (as
defined below).

 

WHEREAS, Agent, Lenders and Borrower have entered into that certain Revolving
Credit and Term Loan Agreement dated as of January 10, 2002, as amended by a
First Amendment to Revolving Credit and Term Loan Agreement dated as of
September 30, 2002, a Second Amendment to Revolving Credit and Term Loan
Agreement dated as of December 31, 2002, a Third Amendment to Revolving Credit
and Term Loan Agreement dated as of March 31, 2003, a Fourth Amendment to
Revolving Credit and Term Loan Agreement dated as of December 29, 2003, a Fifth
Amendment to Revolving Credit and Term Loan Agreement dated as of April 8, 2004,
a Sixth Amendment to Revolving Credit and Term Loan Agreement dated as of
August 13, 2004, a Seventh Amendment to Revolving Credit and Term Loan Agreement
dated as of November 29, 2004 and an Eighth Amendment to Revolving Credit and
Term Loan Agreement dated as of February 18, 2005 (as amended, supplemented,
modified and/or restated from time to time, the “Loan Agreement”);

 

WHEREAS, Borrower has informed Agent and Lenders that Borrower has agreed to
prepay the Exit Fee on the date hereof in consideration for a discount with
respect to the Exit Fee;

 

WHEREAS, Borrower has requested that Agent and Lenders amend certain provisions
of the Loan Agreement, as provided herein; and

 

WHEREAS, subject to satisfaction of the conditions set forth herein, Agent and
Lenders are willing to permit prepayment of the Exit Fee at a discount and to
amend certain provisions of the Loan Agreement, in each case as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 


SECTION 1.  ACKNOWLEDGEMENTS OF OBLIGATIONS.


 


(A)           BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT IS UNCONDITIONALLY
LIABLE TO THE AGENT AND LENDERS UNDER THE TERMS OF THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS FOR THE FULL PAYMENT OF ALL OF THE OBLIGATIONS INCLUDING,
WITHOUT LIMITATION, THOSE OBLIGATIONS SET FORTH ON SCHEDULE A ATTACHED HERETO
AND INCORPORATED HEREIN BY REFERENCE, PLUS ALL INTEREST, CHARGES, FEES, COSTS,
AND EXPENSES THAT MAY ARISE UNDER THE LOAN AGREEMENT AND OTHER LOAN DOCUMENTS
PLUS ALL ATTORNEYS’ FEES, DISBURSEMENTS AND COSTS OF COLLECTION INCURRED IN
CONNECTION WITH SUCH OBLIGATIONS BY AGENT AND LENDERS AND THAT BORROWER HAS NO
DEFENSES, COUNTERCLAIMS OR SET-OFFS WITH RESPECT TO THE FULL PAYMENT AND
PERFORMANCE OF ANY OR ALL OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------


 


(B)           BORROWER ACKNOWLEDGES AND AGREES THAT (I) THE SPECIFIED DEFAULT
(DEFINED BELOW) UNDER THE LOAN AGREEMENT CONSTITUTES A MATERIAL DEFAULT UNDER
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (II) THE AGENT AND THE
LENDERS ARE RESERVING ALL OF THEIR RESPECTIVE RIGHTS AND REMEDIES, INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO THE SPECIFIED DEFAULT, AND THAT NOTHING
HEREIN SHALL BE DEEMED TO LIMIT, RESTRICT, OR CONSTITUTE A WAIVER OF ANY OF THE
RESPECTIVE RIGHTS AND REMEDIES OF THE AGENT AND LENDERS UNDER THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS, APPLICABLE LAW, OR OTHERWISE WITH RESPECT
TO THE SPECIFIED DEFAULT OR ANY OTHER DEFAULT OR EVENT OF DEFAULT, ALL OF SUCH
RIGHTS AND REMEDIES BEING EXPRESSLY RESERVED.


 


SECTION 2.  EXIT FEE.  AS INDICATED IN THE RECITALS SET FORTH ABOVE, BORROWER
HAS AGREED TO PREPAY THE EXIT FEE ARISING UNDER SECTION 3.4 OF THE LOAN
AGREEMENT ON THE DATE HEREOF IN CONSIDERATION FOR A DISCOUNT WITH RESPECT TO
SUCH FEE.  AGENT, LENDERS AND BORROWER HEREBY AGREE THAT BORROWER SHALL FULLY
SATISFY ITS ENTIRE EXIT FEE OBLIGATION BY THE IMMEDIATE PAYMENT TO AGENT IN CASH
FOR THE RATABLE BENEFIT OF LENDERS OF THE REDUCED AMOUNT OF $650,000 (THE
“REDUCED EXIT FEE”).  BORROWER HEREBY AUTHORIZES AND DIRECTS AGENT: (I) TO PAY
THE REDUCED EXIT FEE, FOR THE ACCOUNT OF LENDERS, WHICH PAYMENT SHALL BE DEEMED
A REQUEST FOR AN ADVANCE UNDER THE REVOLVING FACILITY AND SHALL BE ADDED TO THE
OBLIGATIONS; AND (II) TO ESTABLISH THE NINTH AMENDMENT AMORTIZING ADVANCE AMOUNT
(AS DEFINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY) IN ORDER TO FACILITATE
PAYMENT OF THE REDUCED EXIT FEE.


 


SECTION 3.  AMENDMENTS.  AS OF THE EFFECTIVE DATE, THE LOAN AGREEMENT IS AMENDED
AS FOLLOWS:


 


(A)           THE FIRST “WHEREAS” CLAUSE IN THE RECITALS TO THE LOAN AGREEMENT
SHALL BE AND HEREBY IS AMENDED TO DELETE THE PHRASE “SEVEN MILLION DOLLARS
($7,000,000.00) (THE “FACILITY CAP”)” AS IT APPEARS THEREIN AND SUBSTITUTE THE
FOLLOWING IN PLACE THEREOF: “SEVEN MILLION SIX HUNDRED FIFTY THOUSAND DOLLARS
($7,650,000.00) (THE “FACILITY CAP”)”.


 


(B)           SECTION 2.1(A) OF THE LOAN AGREEMENT SHALL BE AND HEREBY IS
AMENDED AND RESTATED AS FOLLOWS:


 


“(A)         SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, EACH LENDER AGREES TO
MAKE AVAILABLE ITS PRO RATA SHARE OF ADVANCES TO BORROWER UNDER THE REVOLVING
FACILITY FROM TIME TO TIME DURING THE REVOLVING FACILITY TERM; PROVIDED, THAT
(I) THE PRO RATA SHARE OF THE ADVANCES OF ANY LENDER SHALL NOT AT ANY TIME
EXCEED ITS SEPARATE COMMITMENT, AND (II) THE AGGREGATE AMOUNT OF ALL ADVANCES AT
ANY TIME OUTSTANDING UNDER THE REVOLVING FACILITY SHALL NOT EXCEED THE LESSER OF
(A) THE FACILITY CAP AND (B) (1) THE PERCENTAGE OF THE BORROWING BASE PERMITTED
BY THE SEVENTH SENTENCE OF THIS SECTION 2.1 PLUS (2) THE NINTH AMENDMENT
AMORTIZING ADVANCE AMOUNT (SUCH AMOUNT CALCULATED PURSUANT TO
SUBSECTION (B) BEING REFERRED TO HEREIN AS THE “AVAILABILITY”).  THE AGGREGATE
AMOUNT OF ADVANCES AT ANY TIME OUTSTANDING UNDER THE REVOLVING FACILITY SHALL
NOT BE LESS THAN $1,000,000.  THE OBLIGATIONS OF LENDERS HEREUNDER SHALL BE
SEVERAL AND NOT JOINT UP TO THE AMOUNT OF THE COMMITMENTS.  THE REVOLVING
FACILITY IS A REVOLVING CREDIT FACILITY, WHICH MAY BE DRAWN, REPAID AND REDRAWN,
FROM TIME TO TIME AS PERMITTED UNDER THIS AGREEMENT.  ANY DETERMINATION AS TO
WHETHER THERE IS AVAILABILITY WITHIN THE BORROWING BASE FOR ADVANCES SHALL BE
MADE BY AGENT IN ITS PERMITTED DISCRETION AND IS FINAL AND BINDING UPON
BORROWER.  UNLESS OTHERWISE PERMITTED BY AGENT, EACH ADVANCE SHALL BE IN AN
AMOUNT OF AT LEAST $50,000.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT,
BORROWER MAY REQUEST ADVANCES UNDER THE REVOLVING FACILITY UP TO AND INCLUDING
THE VALUE, IN DOLLARS, OF (I) EIGHTY-FIVE PERCENT (85%) OF THE BORROWING BASE
FOR ELIGIBLE RECEIVABLES, AND (II) SIXTY PERCENT (60%) OF THE BORROWING BASE FOR
ELIGIBLE INVENTORY COSTS, MINUS, IF APPLICABLE, AMOUNTS RESERVED PURSUANT TO
THIS AGREEMENT.  ADVANCES UNDER THE REVOLVING FACILITY AUTOMATICALLY SHALL BE
MADE FOR THE PAYMENT OF INTEREST ON THE REVOLVING NOTES AND OTHER OBLIGATIONS ON
THE DATE WHEN DUE TO THE EXTENT AVAILABLE AND AS PROVIDED FOR HEREIN.”


 


(C)           SECTION 2.3 OF THE LOAN AGREEMENT SHALL BE AND HEREBY IS AMENDED
AND RESTATED AS FOLLOWS:


 

“2.3. Interest.  Interest on outstanding Advances under the Revolving Loans
shall be payable monthly in arrears on the first day of each calendar month at
an annual rate of Prime Rate plus 1.50%; provided, however, that notwithstanding
any provision of any Loan Document, the interest on all outstanding Advances
under the Revolving Loans shall not be less than 7.00%, in each case calculated
on the basis of a 360-day year and for the actual number

 

2

--------------------------------------------------------------------------------


 

of calendar days elapsed in each interest calculation period.  Interest accrued
on each Advance under the Revolving Loan shall be due and payable on the first
day of each calendar month, in accordance with the procedures provided for in
Section 2.5 and Section 2.9 until the later of the expiration of the Revolving
Facility Term and the full performance and irrevocable payment in full in cash
of the Obligations and termination of this Agreement.”

 


(D)           A NEW SECTION 2.16 SHALL BE AND HEREBY IS ADDED TO THE LOAN
AGREEMENT FOLLOWING THE END OF SECTION 2.15 THEREIN AS FOLLOWS:


 

“2.16. Evidence of Loans.

 


(A)           EACH LENDER SHALL MAINTAIN, IN ACCORDANCE WITH ITS USUAL PRACTICE,
ELECTRONIC OR WRITTEN RECORDS EVIDENCING THE INDEBTEDNESS AND OBLIGATIONS TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME AND
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME UNDER THIS AGREEMENT.


 


(B)           AGENT SHALL MAINTAIN ELECTRONIC OR WRITTEN RECORDS IN WHICH IT
WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE OF
EACH LOAN MADE AND ANY APPLICABLE INTEREST RATE PERIODS, (II) THE AMOUNT OF ANY
PRINCIPAL AND/OR INTEREST DUE AND PAYABLE AND/OR TO BECOME DUE AND PAYABLE FROM
BORROWER TO EACH LENDER HEREUNDER AND (III) ALL AMOUNTS RECEIVED BY AGENT
HEREUNDER FROM BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(C)           THE ENTRIES IN THE ELECTRONIC OR WRITTEN RECORDS MAINTAINED
PURSUANT TO SECTION 2.16(B) SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS AND INDEBTEDNESS THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF AGENT TO MAINTAIN SUCH RECORDS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF BORROWER TO REPAY THE LOANS OR
OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.


 


(D)           AGENT WILL ACCOUNT TO BORROWER MONTHLY WITH A STATEMENT OF
ADVANCES UNDER THE REVOLVING FACILITY AND ANY CHARGES AND PAYMENTS MADE PURSUANT
TO THIS AGREEMENT, AND IN THE ABSENCE OF DEMONSTRABLE ERROR, SUCH ACCOUNTING
RENDERED BY AGENT SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE UNLESS AGENT IS
NOTIFIED BY BORROWERS IN WRITING TO THE CONTRARY WITHIN FIFTEEN (15) CALENDAR
DAYS OF RECEIPT OF SUCH ACCOUNTING, WHICH NOTICE SHALL BE DEEMED AN OBJECTION
ONLY TO ITEMS SPECIFICALLY OBJECTED TO THEREIN.


 


(E)           BORROWER AGREES THAT UPON WRITTEN NOTICE BY AGENT TO BORROWER,
WHICH WRITTEN NOTICE MAY BE ISSUED TO BORROWER AT ANY TIME IN AGENT’S SOLE
DISCRETION, AND SHALL BE ACCOMPANIED BY THE RETURN OF ONE OR MORE OF THE THEN
EXISTING NOTES TO BORROWER (“NOTICE REGARDING NOTES”): (A) ALL REFERENCES TO
“NOTES” IN THE LOAN DOCUMENTS SHALL MEAN ALL THEN EXISTING NOTES, IF ANY, TO THE
EXTENT ISSUED (AND NOT RETURNED TO BORROWER IN RELIANCE UPON
SECTION 2.16(C) ABOVE) AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED,
DIVIDED AND/OR RESTATED AND IN EFFECT FROM TIME TO TIME; (B) ALL REFERENCES TO
ANY RETURNED  “REVOLVING NOTES” IN THE LOAN DOCUMENTS SHALL BE DEEMED TO REFER
TO THE REVOLVING LOANS (WITHOUT DUPLICATION OF SUCH TERM); AND (C) ALL
REFERENCES TO ANY RETURNED “TERM NOTES” IN THE LOAN DOCUMENTS SHALL BE DEEMED TO
REFER TO THE TERM LOANS (WITHOUT DUPLICATION OF SUCH TERM); AND


 

(F)            BORROWER AGREES THAT:

 

(I)            UPON WRITTEN NOTICE BY AGENT TO BORROWER THAT A NEW PROMISSORY
NOTE OR OTHER EVIDENCE OF INDEBTEDNESS IS REQUESTED BY AGENT (FOR ITSELF OR ON
BEHALF OF ANY LENDER) TO EVIDENCE THE LOANS AND OTHER OBLIGATIONS OWING OR
PAYABLE TO, OR TO BE MADE BY, SUCH LENDER, BORROWER PROMPTLY SHALL (AND IN ANY
EVENT WITHIN FIVE (5) BUSINESS DAYS OF ANY SUCH REQUEST) EXECUTE AND DELIVER TO
AGENT AN APPROPRIATE NOTE OR NOTES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO AGENT AND BORROWER, PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT
EQUAL TO THE AMOUNT OF THE LOANS OWING OR PAYABLE TO SUCH LENDER;

 

(II)           UPON AGENT’S WRITTEN REQUEST (FOR ITSELF OR ON BEHALF OF ANY
LENDER), AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS OF ANY SUCH REQUEST,
BORROWER SHALL EXECUTE AND DELIVER TO AGENT NEW NOTES AND/OR SPLIT OR DIVIDE THE
NOTES, OR ANY OF THEM, IN EXCHANGE FOR THE THEN EXISTING SUBJECT NOTES, IN SUCH
SMALLER AMOUNTS OR DENOMINATIONS AS AGENT OR SUCH LENDER SHALL SPECIFY;
PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH NEW,

 

3

--------------------------------------------------------------------------------


 

SPLIT OR DIVIDED NOTES SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF THE
NOTES OUTSTANDING AT THE TIME SUCH REQUEST IS MADE; AND PROVIDED, FURTHER, THAT
SUCH NOTES THAT ARE REPLACED SHALL THEN BE DEEMED NO LONGER OUTSTANDING
HEREUNDER AND REPLACED BY SUCH NEW NOTES AND RETURNED TO BORROWER WITHIN A
REASONABLE PERIOD OF TIME AFTER AGENT’S RECEIPT OF THE REPLACEMENT NOTES.

 

(III)          UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE BORROWER
OF THE MUTILATION, DESTRUCTION, LOSS OR THEFT OF ANY THEN EXISTING SUBJECT NOTES
AND THE OWNERSHIP THEREOF, THE BORROWER SHALL, UPON THE WRITTEN REQUEST OF THE
HOLDER OF SUCH NOTES, EXECUTE AND DELIVER IN REPLACEMENT THEREOF NEW NOTES IN
THE SAME FORM, IN THE SAME ORIGINAL PRINCIPAL AMOUNT AND DATED THE SAME DATE AS
THE NOTES SO MUTILATED, DESTROYED, LOST OR STOLEN; AND SUCH NOTES SO MUTILATED,
DESTROYED, LOST OR STOLEN SHALL THEN BE DEEMED NO LONGER OUTSTANDING HEREUNDER. 
IF THE NOTES BEING REPLACED HAVE BEEN MUTILATED, THEY SHALL BE SURRENDERED TO
THE BORROWER AFTER AGENT’S RECEIPT OF THE REPLACEMENT NOTES; AND IF SUCH
REPLACED NOTES HAVE BEEN DESTROYED, LOST OR STOLEN SUCH HOLDER SHALL FURNISH THE
BORROWER WITH AN INDEMNITY IN WRITING REASONABLY ACCEPTABLE TO THE BORROWER AND
AGENT TO SAVE THEM HARMLESS IN RESPECT OF SUCH REPLACED NOTE.”

 


(E)           SECTION 3.4 OF THE LOAN AGREEMENT SHALL BE AND IS HEREBY AMENDED
AND RESTATED AS FOLLOWS:


 


“3.4. REDUCED EXIT FEE.  ON AUGUST 9, 2005, THE BORROWER PAID TO AGENT FOR THE
RATABLE BENEFIT OF THE LENDERS, THE REDUCED EXIT FEE (AS DEFINED IN THE NINTH
AMENDMENT) IN FULL SATISFACTION OF ANY EXIT FEE OR TERMINATION FEE THAT WOULD
OTHERWISE NOW OR IN THE FUTURE BE DUE HEREUNDER.”


 


(F)            SECTION 3.6 OF THE LOAN AGREEMENT SHALL BE AND IS HEREBY DELETED
IN THE ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“3.6.       LATE FEE; DEFAULT RATE OF INTEREST.  NOTWITHSTANDING ANY OTHER
PROVISION OF ANY LOAN DOCUMENT, IF ANY PAYMENT, INTEREST, OBLIGATION, FEE,
CHARGE OR OTHER AMOUNT DUE UNDER ANY LOAN DOCUMENT IS NOT RECEIVED BY AGENT
WITHIN THREE (3) BUSINESS DAYS OF ITS DUE DATE, THEN BORROWER SHALL PAY TO AGENT
FOR THE RATABLE BENEFIT OF LENDERS A LATE CHARGE EQUAL TO 5% OF THE AMOUNT NOT
TIMELY MADE OR PAID.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, THE APPLICABLE RATE OF INTEREST IN EFFECT AT SUCH TIME WITH
RESPECT TO THE OBLIGATIONS (OTHER THAN THE NINTH AMENDMENT AMORTIZING ADVANCE
AMOUNT) SHALL BE INCREASED BY 5% PER ANNUM (THE “DEFAULT RATE”).”


 


(G)           APPENDIX A TO THE LOAN AGREEMENT SHALL BE AND IS HEREBY AMENDED TO
ADD THE FOLLOWING DEFINITIONS IN PROPER ALPHABETICAL ORDER:


 


“NINTH AMENDMENT AMORTIZING ADVANCE AMOUNT” SHALL MEAN (A) FROM AUGUST _, 2005
THROUGH JANUARY 30, 2007, $650,000, AND (B) AS OF JANUARY 30, 2007 AND
THEREAFTER, $-0-.  UPON THE REVOLVING FACILITY MATURITY DATE, THE BORROWER SHALL
IMMEDIATELY WITHOUT NOTICE OR DEMAND REPAY ANY OUTSTANDING ADVANCES THAT EXCEED
AVAILABILITY (AFTER TAKING INTO CONSIDERATION THE REDUCTION TO ZERO DOLLARS ($0)
OF THE NINTH AMENDMENT AMORTIZING ADVANCE AMOUNT).


 

“Ninth Amendment” shall mean that certain Ninth Amendment to Revolving Credit
and Term Loan Agreement dated as of August 9, 2005 among Borrower, Agent and
Lenders.

 

(h)           The disclosure schedules to the Loan Agreement shall be and hereby
are amended and restated in the entirety by the amended and restated disclosure
schedules attached hereto as Exhibit 3(h) (the “Amended and Restated Disclosure
Schedules”).

 


SECTION 4.  CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BE EFFECTIVE UPON THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT (THE “EFFECTIVE DATE”): 
(A) THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, IN THE LOAN AGREEMENT
AND IN ALL OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE HEREOF, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES
LIMITED BY THEIR TERMS TO A SPECIFIC DATE, AND ALL COVENANTS AND

 

4

--------------------------------------------------------------------------------


 


OTHER AGREEMENTS HEREIN, IN THE LOAN AGREEMENT AND IN ALL OTHER LOAN DOCUMENTS
SHALL BE AND ARE HEREBY CONFIRMED AND RATIFIED IN ALL RESPECTS; (B) NO DEFAULT
OR EVENT OF DEFAULT SHALL BE IN EXISTENCE AS OF THE DATE HEREOF, EXCEPT FOR THE
BORROWER’S FAILURE TO COMPLY WITH THE MINIMUM ADJUSTED EBITDA COVENANT SET FORTH
ON ANNEX I TO THE LOAN AGREEMENT FOR THE QUARTERLY TEST PERIOD ENDING JUNE 30,
2005 (THE “SPECIFIED DEFAULT”); (C) BORROWER SHALL HAVE DELIVERED TO THE AGENT
AN EXECUTED ORIGINAL COPY OF THIS AMENDMENT AND EACH OTHER AGREEMENT, DOCUMENT
OR INSTRUMENT REASONABLY REQUESTED BY THE AGENT IN CONNECTION WITH THIS
AMENDMENT; (D) BORROWER SHALL HAVE DELIVERED TO THE AGENT THE AMENDED AND
RESTATED DISCLOSURE SCHEDULES, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENT IN ITS PERMITTED DISCRETION; (E) BORROWER SHALL HAVE PAID TO AGENT:
(I) THE REDUCED EXIT FEE, AND (II) ALL LEGAL FEES AND EXPENSES INCURRED BY THE
AGENT IN CONNECTION WITH THE DRAFTING, NEGOTIATION AND EXECUTION OF THIS
AMENDMENT, WHICH SHALL NOT EXCEED $10,000.00; (F) BORROWER SHALL HAVE DELIVERED
TO AGENT A CERTIFICATE OF THE CORPORATE SECRETARY OR ASSISTANT SECRETARY OF
BORROWER DATED AS OF THE DATE OF THIS AMENDMENT ON BEHALF OF BORROWER, IN
SUBSTANTIALLY THE FORM OF EXHIBIT 4(F) ATTACHED HERETO; AND (G) ALL PROCEEDINGS
TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND ALL
DOCUMENTATION AND OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO
THE AGENT.


 


SECTION 5.  ADDITIONAL EVENTS OF DEFAULT.  IN ADDITION TO AND WITHOUT IN ANY WAY
LIMITING OR SUBSTITUTING FOR THE EVENTS OF DEFAULT OUTLINED IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWER’S FAILURE TO TIMELY AND FULLY
COMPLY WITH ANY COVENANT OR AGREEMENT SET FORTH IN THIS AMENDMENT, WITHOUT ANY
NOTICE AND GRACE AND/OR CURE PERIODS (NOTWITHSTANDING ANY SUCH NOTICE AND GRACE
AND/OR CURE PERIODS IN THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, ALL OF
WHICH ARE EXPRESSLY WAIVED WITH RESPECT TO PROVISIONS OF THIS AMENDMENT, THE
EIGHTH AMENDMENT AND THE PROVISIONS OF THE LOAN AGREEMENT THAT ARE AMENDED
HEREBY OR THEREBY, OTHER THAN WITH RESPECT TO SECTION 6.1(J) TO THE LOAN
AGREEMENT, AS ADDED BY THE EIGHTH AMENDMENT, FOR WHICH THERE SHALL BE A FIVE
(5) DAY GRACE PERIOD), SHALL CONSTITUTE AN EVENT OF DEFAULT.  NOTHING CONTAINED
IN THIS SECTION 5 SHALL BE DEEMED TO CONSTITUTE AN AMENDMENT OR MODIFICATION OF
THE GRACE AND/OR CURE PERIODS SET FORTH IN THE OTHER LOAN DOCUMENTS INSOFAR AS
SUCH GRACE AND/OR CURE PERIODS RELATE SOLELY TO PROVISIONS SET FORTH IN THE
OTHER LOAN DOCUMENTS (AS OPPOSED TO PROVISIONS SET FORTH IN THIS AMENDMENT OR
THE EIGHTH AMENDMENT AND THE PROVISIONS OF THE LOAN AGREEMENT THAT ARE AMENDED
HEREBY OR THEREBY).


 


SECTION 6.  LOAN AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.  EXCEPT AS
SPECIFICALLY AMENDED HEREBY OR BY ANY AGREEMENT OR DOCUMENT EXECUTED BY BORROWER
IN FAVOR OF AGENT OR LENDERS IN CONNECTION HEREWITH, THE LOAN AGREEMENT AND
OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED AS SO AMENDED.  NEITHER THIS AMENDMENT NOR  ANY AGREEMENT
OR DOCUMENT EXECUTED BY BORROWER IN FAVOR OF AGENT OR LENDERS IN CONNECTION
HEREWITH SHALL CONSTITUTE A NOVATION, SATISFACTION AND ACCORDS, CURE, RELEASE OR
SATISFACTION OF THE LOAN AGREEMENT AND/OR LOAN DOCUMENTS, BUT SHALL CONSTITUTE
AMENDMENTS AND WAIVERS OF CERTAIN PROVISIONS THEREOF.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, NEITHER THIS AMENDMENT NOR ANY AGREEMENT OR DOCUMENT EXECUTED BY
BORROWER ON BEHALF OF AGENT OR LENDERS IN CONNECTION HEREWITH SHALL BE DEEMED TO
BE A WAIVER, AMENDMENT OR MODIFICATION OF ANY PROVISIONS OF THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY RIGHT, POWER OR REMEDY OF AGENT OR LENDERS, OR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER DOCUMENT, INSTRUMENT AND/OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR OF ANY DEFAULT OR EVENT OF DEFAULT UNDER
ANY OF THE FOREGOING, IN EACH CASE WHETHER ARISING BEFORE OR AFTER THE DATE
HEREOF OR AS A RESULT OF PERFORMANCE HEREUNDER OR THEREUNDER.  THIS AMENDMENT
ALSO SHALL NOT PRECLUDE THE FUTURE EXERCISE OF ANY RIGHT, REMEDY, POWER, OR
PRIVILEGE AVAILABLE TO AGENT AND/OR LENDERS WHETHER UNDER THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS, AT LAW OR OTHERWISE.  ALL REFERENCES TO THE LOAN
AGREEMENT SHALL BE DEEMED TO MEAN THE LOAN AGREEMENT AS MODIFIED HEREBY.  THE
PARTIES HERETO AGREE TO BE BOUND BY THE TERMS AND CONDITIONS OF THE LOAN
AGREEMENT AND LOAN DOCUMENTS AS AMENDED BY THIS AMENDMENT, AS THOUGH SUCH TERMS
AND CONDITIONS WERE SET FORTH HEREIN.  EACH REFERENCE IN THE LOAN AGREEMENT TO
“THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS OF SIMILAR IMPORT
SHALL MEAN AND BE A REFERENCE TO THE LOAN AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND EACH REFERENCE HEREIN OR IN ANY OTHER LOAN DOCUMENTS TO THE
“AGREEMENT”, “LOAN AGREEMENT” OR “CREDIT AGREEMENT” SHALL MEAN AND BE A
REFERENCE TO THE LOAN AGREEMENT AS AMENDED AND MODIFIED BY THIS AMENDMENT.


 


SECTION 7.  REPRESENTATIONS.  BORROWER HEREBY REPRESENTS AND WARRANTS TO AGENT
AND LENDERS AS FOLLOWS:  (I) IT IS DULY INCORPORATED OR ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION; (II) THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AMENDMENT AND ALL OTHER LOAN

 

5

--------------------------------------------------------------------------------


 


DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH ARE WITHIN ITS
POWERS, HAVE BEEN DULY AUTHORIZED, AND DO NOT CONTRAVENE (A) ITS ARTICLES OF
ORGANIZATION, OPERATING AGREEMENT, OR OTHER ORGANIZATIONAL DOCUMENTS, OR (B) ANY
APPLICABLE LAW; (III) NO CONSENT, LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION, FILING OR DECLARATION WITH ANY GOVERNMENTAL AUTHORITY OR OTHER
PERSON, IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS
EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH BY OR AGAINST IT; (IV) THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION
HEREWITH HAVE BEEN DULY EXECUTED AND DELIVERED BY IT; (V) THIS AMENDMENT AND ALL
OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH CONSTITUTE
ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY;
(VI) AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT
EXISTS, HAS OCCURRED AND IS CONTINUING OR WOULD RESULT BY THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AMENDMENT, EXCEPT FOR THE SPECIFIED DEFAULT; AND
(VII) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AS IF MADE ON
THE DATE HEREOF, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR
TERMS TO A SPECIFIC DATE.


 


SECTION 8.  MISCELLANEOUS.


 


(A)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
(INCLUDING BY FACSIMILE), AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR
SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  EACH PARTY AGREES THAT IT WILL BE BOUND BY ITS OWN FACSIMILE
SIGNATURE AND THAT IT ACCEPTS THE FACSIMILE SIGNATURE OF EACH OTHER PARTY.  THE
DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF THIS AMENDMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF OR THEREOF.  WHENEVER THE CONTEXT
AND CONSTRUCTION SO REQUIRE, ALL WORDS HEREIN IN THE SINGULAR NUMBER HEREIN
SHALL BE DEEMED TO HAVE BEEN USED IN THE PLURAL, AND VICE VERSA, AND THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER AND THE NEUTER SHALL
INCLUDE THE MASCULINE AND FEMININE.


 


(B)           THIS AMENDMENT MAY NOT BE CHANGED, AMENDED, RESTATED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELED, TERMINATED OR OTHERWISE MODIFIED ORALLY OR
BY ANY COURSE OF DEALING OR IN ANY MANNER OTHER THAN AS PROVIDED IN THE LOAN
AGREEMENT.  THIS AMENDMENT SHALL BE CONSIDERED PART OF THE LOAN AGREEMENT AND
SHALL BE A LOAN DOCUMENT FOR ALL PURPOSES UNDER THE LOAN AGREEMENT AND OTHER
LOAN DOCUMENTS.


 


(C)           THIS AMENDMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS
CONSTITUTE THE FINAL, ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES, AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO AND THERETO.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.


 


(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE LOAN AGREEMENT.


 


(E)           BORROWER MAY NOT ASSIGN, DELEGATE OR TRANSFER THIS AMENDMENT OR
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.  NO RIGHTS ARE INTENDED TO BE
CREATED UNDER THIS AMENDMENT FOR THE BENEFIT OF ANY THIRD PARTY DONEE, CREDITOR
OR INCIDENTAL BENEFICIARY OF BORROWER OR ANY GUARANTOR.  NOTHING CONTAINED IN
THIS AMENDMENT SHALL BE CONSTRUED AS A DELEGATION TO AGENT OR LENDERS OF
BORROWER’S OR ANY GUARANTOR’S DUTY OF PERFORMANCE, INCLUDING, WITHOUT
LIMITATION, ANY DUTIES UNDER ANY ACCOUNT OR CONTRACT IN WHICH AGENT HAS OR
LENDERS HAVE A SECURITY INTEREST OR LIEN.  THIS AMENDMENT SHALL BE BINDING UPON
THE BORROWER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS.

 

6

--------------------------------------------------------------------------------


 


(F)            BORROWER HEREBY (I) AGREES THAT THIS AMENDMENT SHALL NOT LIMIT OR
DIMINISH THE OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS
ITS OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
(III) AGREES THAT EACH OF SUCH LOAN DOCUMENTS REMAINS IN FULL FORCE AND EFFECT
AND IS HEREBY RATIFIED AND CONFIRMED.


 


(G)           ALL REPRESENTATIONS AND WARRANTIES MADE IN THIS AMENDMENT SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND NO INVESTIGATION BY
AGENT OR LENDERS SHALL AFFECT SUCH REPRESENTATIONS OR WARRANTIES OR THE RIGHT OF
AGENT OR LENDERS TO RELY UPON THEM.


 


(H)           BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT KNOWS OF NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER ORIGINATING ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED
THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO
REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM AGENT AND THE LENDERS.  BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES AGENT, THE LENDERS AND EACH OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, COUNSEL, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE KNOWN CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE
ORIGINATING ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED THAT BORROWER
MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF
ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 8(I) SHALL APPLY WITH RESPECT TO ANY WILLFUL MISCONDUCT OR BAD FAITH BY
THE RELEASED PARTIES.


 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Ninth Amendment to Revolving
Credit and Term Loan Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

 

 

LENDER/AGENT:

 

 

 

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

 

 

By:

 

/s/ Joseph Turitz

 

Name:

 

Joseph Turitz

 

Title:

 

General Counsel Corporate Finance

 

 

 

 

 

BORROWER:

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

By:

 

/s/ Robert T. Trebing, Jr.

 

Name:

 

Robert T. Trebing, Jr.

 

Title:

 

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

(Schedule of Obligations)

(Unpaid principal as of August 8, 2005)*

 

Revolving Credit Loans:

 

$

3,574,343.87

 

Term Loan:

 

$

3,028,159.00

 

 

--------------------------------------------------------------------------------

*plus accrued and accruing interest, costs, fees, attorneys’ fees and
disbursements and other charges as well as adjustments, credits, and charges as
provided as provided under the Loan Documents.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3(h)

 

(Amended and Restated Disclosure Schedules)

 

Attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(f)

 

(Form of Secretary’s And Incumbency Certificate)

 

Attached.

 

--------------------------------------------------------------------------------


 

GARDENBURGER, INC.

 

SECRETARY’S AND INCUMBENCY CERTIFICATE

 

August 9, 2005

 

I, Robert T. Trebing, Jr., being the Secretary of Gardenburger, Inc., an Oregon
corporation (the “Corporation”), DO HEREBY CERTIFY as follows:

 


1.             I AM THE DULY ELECTED AND ACTING SECRETARY OF THE CORPORATION AND
AS SUCH AM AUTHORIZED TO EXECUTE AND DELIVER THIS CERTIFICATE.


 


2.             ATTACHED HERETO AS EXHIBIT A ARE TRUE, CORRECT AND COMPLETE
COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE CORPORATION ADOPTED
ON AUGUST 9, 2005 (THE “RESOLUTIONS”) RELATED TO THE NINTH AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT (THE “NINTH AMENDMENT”) BETWEEN
CAPITALSOURCE FINANCE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, THE LENDERS
PARTY THERETO, AND THE CORPORATION, AND THE TRANSACTIONS CONTEMPLATED
THEREUNDER.  THE RESOLUTIONS HAVE NOT BEEN AMENDED, MODIFIED OR RESCINDED SINCE
THEIR ADOPTION AND REMAIN IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF.


 


3.             EACH OF THE FOLLOWING INDIVIDUALS IS, AND WAS AT THE RESPECTIVE
TIMES OF THE EXECUTION AND DELIVERY OF THE NINTH AMENDMENT, A DULY ELECTED,
QUALIFIED AND ACTING OFFICER OF THE CORPORATION, DULY AUTHORIZED TO TAKE ANY
ACTION FOR AND ON BEHALF OF THE CORPORATION IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THE NINTH AMENDMENT AND ANY AGREEMENTS OR DOCUMENTS RELATED
THERETO, AND THE SIGNATURE OPPOSITE HIS NAME BELOW IS THE GENUINE SIGNATURE OF
EACH SUCH OFFICER:

 

NAME

 

TITLE

 

SIGNATURE

 

 

 

 

 

Scott C. Wallace

 

Chief Executive Officer, President
and Chairman of the Board

 

/s/ Scott C. Wallace

 

 

Robert T. Trebing, Jr.

 

Senior Vice President, Chief
Financial Officer, Secretary and
Treasurer

 

/s/ Robert T. Trebing, Jr.

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Secretary’s and Incumbency
Certificate to be executed on this 9th day of August 2005.

 

 

 

By:

/s/ Robert T. Trebing, Jr.

 

 

Name:

Robert T. Trebing, Jr.

 

Title:

Senior Vice President, Chief Financial Officer,
Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit 3(h)

 

AMENDED AND RESTATED DISCLOSURE SCHEDULES TO THE

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

These disclosure schedules (collectively, the “Schedules” and each schedule, a
“Schedule”) have been prepared in connection with the Ninth Amendment to
Revolving Credit and Term Loan Agreement, dated as of August 9, 2005 (the “Ninth
Amendment”), by and between CapitalSource Finance LLC (the “Agent”), a Delaware
limited liability company, in its capacity as administrative agent and
collateral agent for the Lenders under the Revolving Credit and Term Loan
Agreement dated as of January 10, 2002, as amended (the “Loan Agreement”), the
Lenders party thereto, and Gardenburger, Inc., an Oregon corporation (the
“Borrower”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement.

 

The section numbers referenced in the Schedules refer to the corresponding
sections of the Loan Agreement (unless otherwise indicated).  The headings
contained in the Schedules are for reference purposes only and shall not affect
the construction or interpretation of any of the provisions of the Ninth
Amendment, the Loan Agreement or the Schedules.  The inclusion of any matter
herein shall not be deemed to establish any threshold of materiality for any
purpose.  Information included herein shall not affect the scope of the
disclosure obligations of the Company under the terms of the Loan Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.4
BORROWER’S ACCOUNTS

 

Bank of America 1459223132
Gardenburger, Inc. Operating Account ABA# 122000661

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
CONSENTS, APPROVAL/AUTHORIZATIONS REQUIRED

 

Approvals and authorizations of holders of Series A and B Convertible Preferred
Stock of Borrower were required to enter into the Loan Documents in January 2002
(the Series A and B Convertible Preferred Stock were converted into shares of
Series C and D Convertible Preferred Stock, respectively, at the closing of the
loan transaction in January 2002), which Borrower obtained.

 

Approval and authorization of Dresdner Kleinwort Benson Private Equity Partners,
LP (“Dresdner”), holder of a promissory note issued by Borrower pursuant to a
Note Purchase Agreement dated as of March 27, 1998, as amended, was required to
enter into the Loan Documents in January 2002, which Borrower obtained.

 

Approval and authorization of Annex Holdings I LP, holder of the promissory note
issued by Borrower and transferred from Dresdner, was required to amend
Section 7.11 of the Loan Agreement, and Borrower obtained such consent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3
SUBSIDIARIES, CAPITALIZATION AND OWNERSHIP INTERESTS

 

Subsidiaries
Borrower has no Subsidiaries.

 

Capitalization: Immediately prior to the effective date of the Ninth Amendment,
the capitalization of Borrower is as follows:

 

Common Stock:

 

Authorized Number of Shares:

 

25,000,000

 

 

 

Outstanding Number of Shares:

 

9,002,101

 

 

 

 

 

 

 

Preferred Stock:

 

Authorized Number of Shares:

 

5,000,000

 

 

 

 

 

 

 

 

 

Outstanding Number of Shares of Series C Convertible Preferred Stock:

 

552,500

 

 

 

Outstanding Number of Shares of Series D Convertible Preferred Stock:

 

97,500

 

 

 

 

 

 

 

 

 

Total Number of Outstanding Shares of Preferred Stock

 

650,000

 

 

 

 

 

 

 

Warrants:

 

Total Shares of Common Stock of the Borrower Issuable Upon Exercise of Warrants

 

1,115,962

 

 

Directors of Borrower

 

Charles E. Bergeron
Barry E. Krantz
Richard L. Mazer
Scott C. Wallace
Paul F. Wenner

 

--------------------------------------------------------------------------------


 

SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT

 

The following table sets forth, as of December 31, 2004, certain information
furnished to Borrower with respect to beneficial ownership of the Borrower’s
common stock and preferred stock by (i) each Director and Director nominee, (ii)
the executive officers of the Borrower, (iii) all persons known by the Borrower
to be beneficial owners of 5% or more of our outstanding common stock or
preferred stock, and (iv) all executive officers and Directors as a group. 
Unless otherwise indicated below, the address of each person listed below is
15615 Alton Parkway, Suite 350, Irvine, California 92618.

 

 

 

Amount and Nature of Beneficial Ownership (A)

 

Name and Address of Beneficial Owner

 

Shares of
Common
Stock (B)

 

Percentage
of
Class

 

Shares of
Preferred
Stock

 

Percentage
of
Class

 

Annex Capital Management LLC (C)
1301 Avenue of the Americas
New York, New York 10019-6163

 

2,287,835

 

20.3

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Alexander P. Coleman (C)

 

2,307,335

 

20.4

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Gruber & McBaine Capital Management LLC (D)
50 Osgood Place, Penthouse
San Francisco, California 94133

 

1,659,185

 

18.2

%

15,000

 

2.3

%

 

 

 

 

 

 

 

 

 

 

Rosewood Capital III, L.P. (E)
One Maritime Plaza, Suite 1330
San Francisco, California 94111

 

1,459,238

 

14.0

%

206,000

 

31.7

%

 

 

 

 

 

 

 

 

 

 

Paul F. Wenner

 

1,344,180

 

13.5

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Farallon Partners, L.L.C. (F)
One Maritime Plaza, Suite 1325
San Francisco, California 94111

 

1,012,233

 

10.1

%

142,000

 

21.8

%

 

 

 

 

 

 

 

 

 

 

Farallon Capital Management, L.L.C. (F)
One Maritime Plaza, Suite 1325
San Francisco, California 94111

 

370,552

 

4.0

%

52,000

 

8.0

%

 

 

 

 

 

 

 

 

 

 

MidOcean Capital Investors, L.P. (G)
320 Park Avenue, 17th Floor
New York, New York 10022

 

710,868

 

7.3

%

100,000

 

15.4

%

 

 

 

 

 

 

 

 

 

 

James W. Linford (H)

 

269,834

 

2.9

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Scott C. Wallace (I)

 

156,244

 

1.7

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Richard L. Mazer

 

62,500

 

*

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Robert T. Trebing, Jr.

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Charles E. Bergeron

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Barry E. Krantz

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

All current executive officers and Directors as a group (8 persons)(J)

 

4,140,093

 

32.7

%

—

 

—

 

 

--------------------------------------------------------------------------------

*Less than one percent

 

--------------------------------------------------------------------------------


 

(A)      Applicable percentage of ownership is based on 9,002,101 shares of
common stock and 650,000 shares of preferred stock outstanding as of
December 31, 2004.  Beneficial ownership is determined in accordance with the
rules of the Securities and Exchange Commission (the “SEC”), and is based on
voting and investment power with respect to shares.  Shares of common stock
subject to options, warrants or other convertible securities that are
exercisable currently or within 60 days after December 31, 2004 are deemed
outstanding for purposes of computing the percentage ownership of the person or
group holding such options, warrants or convertible securities, but are not
deemed outstanding for computing the percentage of any other person.  Unless
otherwise indicated, to the best of our knowledge, each of the persons named
above has sole voting and investment power with respect to all shares shown as
being beneficially owned by them.

 

(B)        Includes shares of common stock subject to options exercisable within
60 days after December 31, 2004 as follows:

 

Name

 

Number of Options

 

Mr. Wenner

 

953,000

 

Mr. Linford

 

207,420

 

Mr. Wallace

 

150,000

 

Mr. Coleman

 

19,500

 

Mr. Mazer

 

50,500

 

 

 

 

 

All current executive officers and Directors as a group

 

1,380,420

 

 

(C)        Includes 1,729,854 shares of common stock that Annex has the right to
acquire upon conversion of the Convertible Notes.  The conversion price was
$9.78 as of December 31, 2004.  Also includes warrants to purchase 557,981
shares of our common stock.  Mr. Coleman is an Authorized Person and Managing
Investment Partner for Annex.  Mr. Coleman disclaims beneficial ownership of all
shares owned by Annex.

 

(D)       Gruber & McBaine Capital Management, LLC (“GMCM”), has shared voting
and dispositive power with respect to 1,503,685 shares of common stock. Jon D.
Gruber and J. Patterson McBaine are the managers of GMCM, an investment adviser,
and Thomas O. Lloyd-Butler is a member of GMCM.  Mr. Gruber has sole voting and
dispositive power as to 116,850 shares of common stock and Mr. McBaine has sole
voting and dispositive power as to 155,500 shares of common stock. Also includes
15,000 shares of preferred stock (convertible into 93,754 shares of common
stock) which GMCM and its affiliates either own or with respect to which they
have voting or dispositive power and warrants to purchase 12,877 shares of
common stock issued to GMCM and its affiliates.

 

(E)         Includes 1,287,552 shares of common stock issuable upon conversion
of 206,000 shares of preferred stock and warrants to purchase 171,686 shares of
common stock.

 

(F)         Each of the entities affiliated with Farallon Partners, L.L.C.
(“FPLLC”) and the accounts managed by Farallon Capital Management, L.L.C.
(“FCMLLC”), a registered investment adviser (together such entities and
accounts, “Farallon”), that acquired shares of preferred stock holds such
securities directly in its own name.  In addition, two of such entities own an
aggregate of 3,700 shares of common stock.  FPLLC, as the general partner of
certain of such entities, and FCMLLC, pursuant to investment management
agreements, each may, for purposes of Rule 13d-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”), be deemed to own beneficially the shares held
by such entities and accounts, as well as the shares of common stock into which
the shares of preferred stock are convertible.  Each of FCMLLC and FPLLC, and
each managing member thereof, disclaim any beneficial ownership of such shares. 
All of the above-mentioned entities and persons disclaim group attribution.  The
142,000 and 52,000 shares of preferred stock owned by FPLLC and FCMLLC,
respectively, are convertible into 887,536 and 325,013 shares of common stock,
respectively.  Also includes warrants to purchase 121,897 shares of common stock
held by FPLLC and warrants for 44,639 shares of common stock held by FCMLLC. 
The following people have shared voting and dispositive power with respect to
the Farallon shares as managing members of FPLLC and FCMLLC: Joseph F. Downes,
Enrique H. Boilini, David I. Cohen, Chan R. Ding, William F. Duhamel, Charles E.
Ellwein, Richard B. Fried, Monica R. Landry, William F. Mellin, Stephen L.
Millham, Rajiv A. Patel, Derek Schrier, Thomas F. Steyer and Mark C. Wehrly.

 

(G)        Includes 100,000 shares of preferred stock, which are currently
convertible into 625,025 shares of common stock and warrants to purchase 85,843
shares of common stock held by MidOcean Capital Investors, L.P.  Ultramar
Capital, Ltd., MidOcean Capital Partners, L.P, Existing Fund GP, Ltd., MidOcean
Partners, LP and MidOcean Associates, SPC may all be deemed to be beneficial
owners of the shares as a result of their direct or indirect control
relationship with MidOcean Capital Investors, L.P. MidOcean Capital Partners,
L.P. is the general partner of MidOcean Capital Investors, L.P.  Existing Fund
GP, Ltd. is the general partner of MidOcean Capital Partners, L.P. MidOcean
Partners, LP is the sole owner of Existing Fund GP, Ltd. and MidOcean
Associates, SPC is the general partner of MidOcean Partners, LP.   J. Edward
Virtue may be deemed the beneficial owner of the shares because he indirectly
controls the securities, but disclaims beneficial ownership except to the extent
of his pecuniary interest therein.

 

(H)       Includes 51,414 shares held in Mr. Linford’s 401(k) Plan account.

 

(I)            Includes 6,244 shares held in Mr. Wallace’s 401(k) Plan account.

 

(J)           Included in the shares of common stock are the shares beneficially
owned by Annex.

 

--------------------------------------------------------------------------------


 

Series C and D Convertible Preferred Stock Shareholders

 

Issued To:

 

Series C Convertible
Preferred Stock – No. of
Shares

 

Series D Convertible
Preferred Stock – No.
of Shares

 

Shares of Common
Stock Issuable
Upon Exercise of
Warrants – No. of
Shares

 

Rosewood Capital III, L.P.

 

175,100

 

 

30,900

 

 

171,686

 

 

Farallon Capital Partners, L.P.

 

47,600

 

 

8,400

 

 

48,072

 

 

Farallon Capital Institutional Partners, L.P.

 

51,000

 

 

9,000

 

 

51,506

 

 

Farallon Capital Institutional Partners II, L.P.

 

8,500

 

 

1,500

 

 

8,584

 

 

Farallon Capital Offshore Investors, Inc.

 

44,200

 

 

7,800

 

 

44,639

 

 

Farallon Capital (CP) Investors, L.P.

 

0

 

 

0

 

 

5,151

 

 

Farallon Capital Institutional Partners III, L.P.

 

10,200

 

 

1,800

 

 

10,301

 

 

Tinicum Partners, L.P.

 

3,400

 

 

600

 

 

3,434

 

 

Arvin H. Kash

 

4,250

 

 

750

 

 

4,292

 

 

William D. Smithberg

 

4,250

 

 

750

 

 

4,292

 

 

Gruber & McBaine International

 

12,750

 

 

2,250

 

 

12,877

 

 

Lockheed Martin

 

11,900

 

 

2,100

 

 

12,018

 

 

Hamilton College

 

5,100

 

 

900

 

 

5,151

 

 

U.S. Development Capital Portfolio Company

 

25,500

 

 

4,500

 

 

25,753

 

 

Lagunitas Partners, L.P.

 

38,250

 

 

6,750

 

 

38,629

 

 

Midocean Capital Investors, L.P.

 

85,000

 

 

15,000

 

 

85,843

 

 

ABOP L.L.C.

 

25,500

 

 

4,500

 

 

25,753

 

 

Annex Holdings I LP

 

0

 

 

0

 

 

557,981

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

552,500

 

 

97,500

 

 

1,115,962

 

 

 

Borrower does not own an interest or participate or engage in any joint
ventures, partnerships, or similar arrangements with any Person.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4
PROPERTIES

 

Real Property

 

Borrower does not own any real property.  Borrower leases the following real
property:

 

Office space located at 15615 Alton Parkway, Suite 350, Irvine, California,
consisting of approximately 5,161 square feet.

 

Commercial space located at Freeport Center, Clearfield, Utah, consisting of
approximately 100,000 square feet, specifically Building number A-16, Sections G
and H.

 

Warehouse space located at the Freeport Center, Clearfield, Utah, consisting of
approximately 6,400 square feet, specifically Building number J-5 South.

 

Warehouse space located at the Freeport Center, Clearfield, Utah, consisting of
approximately 22,000 square feet, specifically Building number A-16, Section D.

 

Personal Property

 

Borrower leases the following personal property:

 

Two Clearfield copy machines leased from IKON Financial Services, effective
June 28, 2004 for 60 months through July 28, 2009.

 

Irvine copy machine leased from IKON Financial Services, effective April 8, 2002
for 48 months.

 

Two Crown lift trucks, Model #RC3020-30, s/n’s 1A240055 and 1A240028 with two
batteries and chargers each, with one new push pull attachment, leased by Safeco
Credit Co. Inc. dba Safeline Leasing.

 

Dumpster/Compactor leased from Waste Management, effective September 16, 2004
for 60 months.

 

Ryder van truck leased from GE Capital, effective December 1, 2004 for 12
months.

 

Two forklift batteries leased from Crown, effective July 27, 2004 for 36 months.

 

Forklift leased from CitiCapital, effective April 1, 2003 for 60 months.

 

Status of Payments and Rents

 

As of August 9, 2005, Borrower is current on all payments, including rent, due
to all landlords, warehousemen and bailees.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8
TAXES CONTESTED IN GOOD FAITH

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.10
Compliance with Law

 

Borrower did not timely filed its Annual Report on Form 10-K for the fiscal year
ended September 30, 2004 (“Annual Report”) and its Quarterly Report on Form 10-Q
for the quarter ended December 31, 2004 (“Quarterly Report”), as required to be
filed by Section 13 of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”).  Borrower was required to file its Annual Report on January 13,
2005 pursuant to an extension granted pursuant to Rule 12b-25 under the Exchange
Act.  Borrower filed its Annual Report on February 18, 2005.  Borrower was
required to file its Quarterly Report on February 22, 2005 pursuant to an
extension granted pursuant to Rule 12b-25 under the Exchange Act.  Borrower
filed its Quarterly Report on March 23, 2005.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11
INTELLECTUAL PROPERTY

 

Attached is a list of Borrower’s trademarks and patents.

 

Borrower has no registered copyrights.

 

Borrower’s recipes for its products and method of producing its products are
trade secrets of Borrower.  Borrower has previously delivered to Agent copies of
Borrower’s recipes and such recipes are incorporated herein by this reference.

 

Borrower has entered into the following software licensing agreements:

 

A.           BAAN ERP

B.             Sterling Commerce EDI

C.             Lotus Notes E-Mail

D.            Microsoft- Windows 2000professional, Windows 2000 Server, SQL
Server,

E.              Office 2003

F.              Maximo

G.             Microsoft Project 2000

H.            Adaytum

I.                 ADP

J.                ABRA

K.            FAS

L.              Genesis

M.         Gentran

N.            Symantec Norton AntiVirus Enterprises Edition

O.            R-Admin

P.              IQ-Policy

Q.            Acrobat Reader and writer 5

R.             Roxio CD Creator 5

S.              Spam Sentinel

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15
INDEBTEDNESS; MATERIAL OBLIGATIONS

 

Outstanding Indebtedness of Borrower:

 


SECOND AMENDED AND RESTATED CONVERTIBLE SENIOR SUBORDINATED PROMISSORY NOTE, AS
AMENDED, IN THE AGGREGATE PRINCIPAL AMOUNT OF $17,155,643, ISSUED BY BORROWER TO
ANNEX HOLDINGS I LP, AS SUCCESSOR-IN-INTEREST TO DRESDNER, PURSUANT TO A NOTE
PURCHASE AGREEMENT DATED AS OF MARCH 27, 1998, AS AMENDED.


 

The Borrower entered into a premium financing arrangement with Premium Financing
Specialists of California, Inc. on December 29, 2004.  The original principal
amount financed under this facility was $145,670.40, with an annual percentage
rate of 5.85% and a finance charge of $3,573.72.  The debt will be paid in nine
(9) monthly payments of $16,582.68, and the first payment was made on
February 1, 2005.  The facility is secured by a lien on unearned premiums and
loss payments.

 

The Borrower entered into a premium financing arrangement with Premium Financing
Specialists of California, Inc. on April 19, 2005.  The original principal
amount financed under this facility was $300,000.00, with an annual percentage
rate of 5.45% and a finance charge of $4,786.74.  The debt will be paid in six
(6) monthly payments of $50,797.79, and the first payment was made on May 12,
2005.  The facility is secured by a lien on unearned premiums and loss payments.

 

The premium finance arrangements described above do not exceed $700,000 in the
aggregate.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16
AGREEMENTS WITH AFFILIATES

 

Employment Agreements with Scott C. Wallace, James W. Linford, Robert T.
Trebing, Jr, Lori Luke and Robert Dixon, as amended.

 

Indemnification Agreements with Borrower’s Officers and Directors.

 

Second Amended and Restated Retention Agreements with Scott C. Wallace, James W.
Linford, Robert T. Trebing, Jr., Lori Luke and Robert Dixon.

 

Option Agreements with the following:

 

 

 

 

 

Scott C. Wallace

 

Bob Dixon

Fred Grosvenor

 

Casey Schaefer

Charles Bachrach

 

Ron Geraci

Alexander P. Coleman

 

Olga Bitsakis

Amy Cooper

 

James W. Linford

Jason Fish

 

Maria Hansell

Gian Fulgoni

 

Mike Roberts

Richard Mazer

 

Linnae Scott

John King

 

Peter MacDonald

Lisa Jarrell

 

Scott Soliday

Kathi Hull

 

Mackenzie Walker

Eldon Blair

 

Linda Olsen

Aaron Hatch

 

Paul Wenner

 

Second Amended and Restated Convertible Senior Subordinated Promissory Note, as
amended, in the aggregate principal amount of $17,155,643 issued by Borrower to
Annex Holdings I LP, as successor-in-interest to Dresdner, pursuant to a Note
Purchase Agreement dated as of March 27, 1998, as amended, along with the
Registration Rights Agreement, Stock Purchase Warrant, and Warrant Agreement.

 

Stock Purchase Agreement, Investor Rights Agreement, Stock Purchase Warrant, and
Preferred Stock Purchase Agreement to which Rosewood and Farallon (as such terms
are defined in Schedule 5.3) are or will be parties.  Rosewood and Farallon no
longer have representatives on the Board of Directors of the Borrower.

 

Preferred Stock Exchange Agreement, dated January 10, 2002, by and among the
Borrower and the holders of preferred stock of the Borrower.

 

Licensing Agreement, dated May 12, 2004, by and between the Borrower and Paul F.
Wenner, a director of the Borrower.

 

Richard L. Mazer, a director of the Borrower, is President and Chief Operating
Officer of Ventura Foods, LLC.  The Borrower purchased barbecue sauce from
Ventura Foods totaling $668,000, $735,000 and $380,000 in fiscal 2004, 2003 and
2002, respectively.  At September 30, 2004 and 2003, the Borrower owed Ventura
Foods LLC $0 and $26,000, respectively, related to purchases of the barbecue
sauce.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17
INSURANCE POLICIES

 

Directors and Officers Liability Insurance

 

 

 

Limits:

Policy #DA021748805

 

 

 

 

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Twin City Fire Insurance Co
Durham & Bates Agencies, Inc.
April 12, 2005 to April 12, 2006
* includes automatic extended reporting period of six years to begin as of a
change in control as defined by the policy or the expiration of the current
policy term, whichever is earlier.

 

$10,000,000
Claims Made

 

 

 

 

 

Commercial Crime Coverage

 

 

 

Limits:

 

 

 

 

 

Policy #81689777

 

 

 

$2,000,000

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Federal Insurance Co
Durham & Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Fiduciary Limit

$1,000,000 Crime ($25,000 Deductible)

 

 

 

 

 

 

 

 

 

$500,000
Workplace
Violence

 

 

 

 

 

Commercial General Liability

 

 

 

Limits:

 

 

 

 

 

Policy #TBJZ91436501025

 

 

 

$2,000,000

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

WAUSAU Underwriters Ins. Co.
Durham & Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Aggregate

$2,000,000
Products-Completed Ops

 

 

 

 

 

 

 

 

 

$1,000,000
Personal & Advertising

 

 

 

 

 

 

 

 

 

$1,000,000 Each Occurrence

 

 

 

 

 

 

 

 

 

$100,000Fire

 

 

 

 

 

 

 

 

 

$5,000Medical

 

--------------------------------------------------------------------------------


 

Commercial Property Policy

 

 

 

Limits:

 

 

 

 

 

Policy #YU2L9L436478015

 

 

 

$32,250,000

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Liberty Mutual Fire Ins. Co.
Durham and Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Blanket Limit- BI

$54,880,000
Personal Property

$5,000,000
Extra Expense

$25,000Deductible

 

 

 

 

 

Commercial Automobile Policy

 

 

 

Limits:

 

 

 

 

 

Policy #ASJZ91436501015

 

 

 

$1,000,000 Each

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

WAUSAU Underwriters Ins. Co.
Durham and Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Accident – Owned, non owned, hired automobiles

 

 

 

 

 

Commercial Umbrella Policy

 

 

 

Limits:

 

 

 

 

 

Policy #THCZ91436501035

 

 

 

$10,000,000 Each

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Emp. Insurance of WAUSAU
Durham and Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Occurrence

$10,000,000
Aggregate

 

 

 

 

 

Commercial Excess Umbrella Policy

 

 

 

Limits:

 

 

 

 

 

Policy #7949936

 

 

 

$10,000,000 excess of

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Federal Insurance Co.
Durham and Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

$10,000,000

Each Occurrence

$10,000,000 excess of $10,000,000

Aggregate Limit

 

--------------------------------------------------------------------------------


 

Commercial Product Recall Policy

 

 

 

Limits:

 

 

 

 

 

Policy #MPT00225300

 

 

 

Malicious

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Underwriters at Lloyd’s, London Durham and Bates Agencies Inc. January 1, 2005
to January, 2006

 

Tampering:

$1,000,000 Recall Expenses

$1,000,000
Aggregate

$55,000
Deductible

Accidental
Product Contamination:

$1,000,000 Recall Expenses

$1,000,000
Aggregate

$55,000
Deductible

 

 

 

 

 

Commercial Foreign Package Policy

 

 

 

Limits:

 

 

 

 

 

Policy #GB09400453

 

 

 

$2,000,000

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

St. Paul Fire and Marine Ins. Co. Durham and Bates Agencies Inc. January 1, 2005
to January 1, 2006

 

Aggregate

$2,000,000
Products &
Complete Ops

$1,000,000
Personal Injury

$1,000,000
Advertising

$1,000,000 Each Occurrence

 

--------------------------------------------------------------------------------


 

Workers Compensation and Employee Liability Ins. Utah

 

 

 

Limits:

 

 

 

 

 

Policy #2292360

 

 

 

$500,000 Each

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Workers Compensation Fund
Blake Green
January 1, 2005 to December 31, 2005

 

Accident

$500,000 Policy
Limit

$500,000 Each
Employee

 

 

 

 

 

Workers Compensation and Employee Liability Ins. Connecticut

 

 

 

Limits:

 

 

 

 

 

Policy #984X617-5-05

 

 

 

$500,000 Each

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Cincinnati Insurance Co.
Durham & Bates Agencies Inc.
January 1, 2005 to January 1, 2006

 

Accident

$500,000 Policy
Limit

$500,000 Each
Employee

 

 

 

 

 

Workers Compensation and Employee Liability Ins. Arizona, Colorado, Oregon,
Georgia and Tennessee

 

 

 

Limits:

 

 

 

 

 

Policy # 2370651

 

 

 

$500,000 Each
Accident

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Advantage Insurance Company
Palmer & Cay of Georgia LLC
January 1, 2005 to December 31, 2005

 

$500,000 Policy
Limit

$500,000 Each
Employee

 

 

 

 

 

Workers Compensation and Employee Liability Ins. California and Massachusetts

 

 

 

Limits:

 

 

 

 

$1,000,000 Each

Policy # WC1005089

 

 

 

Accident

Coverage Provided by:
Producer of Coverage:
Policy Period:

 

Alea North America Insurance
USA Program Administrators
January 1, 2005 to December 31, 2005

 


$1,000,000 Policy
Limit

$1,000,000 Each
Employee

 

--------------------------------------------------------------------------------


 

Life Insurance Policy

 

 

 

 

 

 

 

 

Policy has been assigned to Agent pursuant to the Assignment of Life Insurance
Policy, dated November 13, 2003.

Policy # 2-253-2590

 

 

 

Coverage Provided by:

 

Minnesota Life

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18(A)
CORPORATE NAMES

 

Borrower uses its corporate name, Gardenburger, Inc.  Borrower also uses the
business name “Gardenburger Incorporated” and such name is registered as an
assumed business name with the State of Oregon.  Borrower’s previous corporate
name was “Wholesome & Hearty Foods, Inc.”  Borrower began doing business in 2002
as “Gardenburger Authentic Foods Company.”  The name “Gardenburger Authentic
Foods Company” is registered in Utah and Orange County, California.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18(B)
PLACE OF BUSINESS/CHIEF EXECUTIVE OFFICE

 

Borrower’s chief executive office is located at 15615 Alton Parkway, Suite 350,
Irvine, California 92618.  Borrower also has operations at the Freeport Center
located in Clearfield, Utah.

 

--------------------------------------------------------------------------------


 

Schedule 6.8
Post-Closing Requirements

 


1.             ON OR BEFORE MARCH 11, 2002, BORROWER SHALL DELIVER TO AGENT A
COMPLETE COPY OF ALL INSURANCE POLICIES OF BORROWER, IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT AND CONTAINING ALL ENDORSEMENTS AS REQUIRED BY AGENT.


 


2.             ON OR BEFORE APRIL 10, 2002, BORROWER SHALL DELIVER TO AGENT ON
ORIGINAL LIFE INSURANCE POLICY ON THE LIFE OF SCOTT C. WALLACE IN THE AMOUNT OF
$1,000,000 AND PROVIDING FOR AGENT AS THE SOLE BENEFICIARY UNDER SUCH POLICY,
TOGETHER WITH A COLLATERAL ASSIGNMENT OF LIFE INSURANCE POLICY, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT.  THE PROCEEDS OF SUCH LIFE INSURANCE POLICY
SHALL BE APPLIED AS A PREPAYMENT ON THE LOANS IN ACCORDANCE WITH SECTION 2.11.


 


3.             ON OR BEFORE FEBRUARY 9, 2002, BORROWER SHALL DELIVER TO AGENT A
MORTGAGEE TITLE INSURANCE POLICY ON THE LEASEHOLD PROPERTY IN FORM AND SUBSTANCE
AND FROM A TITLE INSURER REASONABLY ACCEPTABLE TO AGENT.


 


4.             ON OR BEFORE MARCH 11, 2002, BORROWER SHALL DELIVER TO AGENT,
EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, ANY AND ALL PROPERTY AS-BUILT
A.L.T.A. SURVEYS, ENVIRONMENTAL REPORTS AND OTHER THIRD PARTY REPORTS AS AGENT
SHALL DEEM NECESSARY OR APPROPRIATE IN CONNECTION WITH THE LEASEHOLD PROPERTY.


 


5.             ON OR BEFORE JANUARY 20, 2002, BORROWER SHALL DELIVER TO AGENT A
CANCELLED COPY OF EACH PROMISSORY NOTE OR LEASE PAYABLE TO WELLS FARGO BANK OR
BANK OF AMERICA, OR THEIR AFFILIATES (OTHER THAN INDEBTEDNESS EVIDENCING THE
$400,000 LETTER OF CREDIT ISSUED BY WELLS FARGO BANK).


 


6.             ON OR BEFORE APRIL 10, 2002, BORROWER SHALL DELIVER TO AGENT
LANDLORD WAIVERS AND CONSENTS FOR THE FOLLOWING LOCATIONS WHERE BORROWER
MAINTAINS INVENTORY, OR SUCH LOCATIONS SHALL OTHERWISE BE IN COMPLIANCE WITH
SECTION 6.1(D):


 


(A)                                  US GROWERS LOCATION;


 


(B)                                 INTERSTATE LOCATION; AND


 


(C)                                  HENDERSON LOCATION.


 


7.             ON OR BEFORE FEBRUARY 9, 2002, BORROWER SHALL DELIVER TO AGENT A
LANDLORD WAIVER AND CONSENT FOR 1411 S.W. MORRISON STREET, SUITE 400, PORTLAND,
OREGON.


 


8.             ON OR BEFORE MARCH 11, 2002, BORROWER SHALL DELIVER TO AGENT BANK
AGENCY AND CONTROL AGREEMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT
(“CONTROL AGREEMENT”), FOR EACH DEPOSIT ACCOUNT, SECURITIES ACCOUNT AND MONEY
MARKET ACCOUNT OWNED BY BORROWER; PROVIDED, HOWEVER THE CONTROL AGREEMENT FOR
BORROWER’S ACCOUNT NO. 1/2801100538 WITH BANK OF AMERICA, AND ACCOUNT NO. 880613
WITH NATIONS FUND SHALL BE DELIVERED TO AGENT ON OR BEFORE FEBRUARY 9, 2002;
FURTHER, PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO DELIVER ANY
SUCH CONTROL AGREEMENT FOR SUCH ACCOUNTS WHICH TOTAL IN THE AGGREGATE LESS THAN
$25,000.

 

--------------------------------------------------------------------------------


 


9.             ON OR BEFORE JANUARY 20, 2002, BORROWER SHALL DELIVER TO AGENT
EVIDENCE OF TERMINATION OF THE FOLLOWING LIENS:


 


(A)                                  UCC-1 #407361 FILED WITH THE OREGON
SECRETARY OF STATE (BA LEASING);


 


(B)                                 UCC-1 #428385 FILED WITH THE OREGON
SECRETARY OF STATE (BA LEASING);


 


(C)                                  UCC-1 #433129 FILED WITH THE OREGON
SECRETARY OF STATE (BA LEASING;


 


(D)                                 UCC-1 #493795 FILED WITH THE OREGON
SECRETARY OF STATE (WELLS FARGO BUSINESS CREDIT);


 


(E)                                  UCC-1 #98107624 FILED IN MULTNOMAH COUNTY
OREGON (BA LEASING);


 


(F)                                    UCC-1 #2000-021809 FILED IN MULTNOMAH
COUNTY OREGON (WELLS FARGO BUSINESS CREDIT);


 


(G)                                 UCC-1 #98-591893 FILED WITH THE UTAH
SECRETARY OF STATE (BA LEASING);


 


(H)                                 UCC-1 #98-604444 FILED WITH THE UTAH
SECRETARY OF STATE (WELLS FARGO BUSINESS CREDIT);


 


(I)                                     UCC-1 #98-614715 FILED WITH THE UTAH
SECRETARY OF STATE (BA LEASING);


 


(J)                                     UCC-1 #99-665190 FILED WITH THE UTAH
SECRETARY OF STATE (WELLS FARGO BUSINESS CREDIT);


 


(K)                                  UCC-1 #1438530 FILED IN DAVIS COUNTY UTAH
(BA LEASING);


 


(L)                                     UCC-1 #1438531 FILED IN DAVIS COUNTY
UTAH (BA LEASING);


 


(M)                               UCC-1 #1462340 FILED IN DAVIS COUNTY UTAH (BA
LEASING);


 


(N)                                 UCC-1 #1575401 FILED IN DAVIS COUNTY UTAH
(WELLS FARGO BUSINESS CREDIT);


 


10.           ON OR BEFORE FEBRUARY 9, 2002, BORROWER SHALL DELIVER TO AGENT
EVIDENCE OF TERMINATION OF ANY MORTGAGE OR DEED OF TRUST ON ASSETS OF BORROWER
IN OREGON.

 

--------------------------------------------------------------------------------


 

Schedule 7.2
Permitted Indebtedness

 

Second Amended and Restated Convertible Senior Subordinated Promissory Note, as
amended, in the aggregate principal amount of $17,155,643, issued by Borrower to
Annex Holdings I LP, as successor-in-interest to Dresdner, pursuant to a Note
Purchase Agreement dated as of March 27, 1998, as amended.

 

--------------------------------------------------------------------------------


 

Schedule 7.3
Permitted Liens

 

UCC Financing Statement Number 01-719425 filed with the Utah Secretary of State
on June 28, 2001, for two Crown lift trucks, Model #RC3020-30, s/n’s 1A240055
and 1A240028 with two batteries and chargers each, with one new push pull
attachment, leased by Safeco Credit Co. Inc. dba Safeline Leasing.

 

UCC Financing Statement Number 557565 filed with the Oregon Secretary of State
on June 29, 2001, for two Crown lift trucks, Model #RC3020-30, s/n’s 1A240055
and 1A240028 with two batteries and chargers each, with one new push pull
attachment, leased by Safeco Credit Co. Inc. dba Safeline Leasing.

 

UCC Financing Statement Number 618801 filed with the Oregon Secretary of State
on April 22, 2003 covering 42 inch forks and sideshifter, filed by Citicorp Del
Lease, Inc.

 

UCC Financing Statement Number 6682177 filed with the Oregon Secretary of State
on September 2, 2004 covering GBC batteries, filed by Crown Credit Company.

 

--------------------------------------------------------------------------------


 

GARDENBURGER TRADEMARK AND PATENT LIST

 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

CLASSIC GREEK  GARDENBURGER

 

14703-0025/

 

Dropped

 

75/427,187

 

2,250,581

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

01-Jun-1999

 

 

 

 

 

 

 

 

 

DESIGN (Paul Wenner with bow collar)

 

14703-0013/

 

Dropped

 

75/194,219

 

2,117,812

 

 

United States of America

 

029 Nat.

 

06-Nov-1996

 

02-Dec-1997

 

 

 

 

 

 

 

 

 

DESIGN (Paul Wenner with button collar)

 

14703-0014/

 

Abandoned

 

75/417,859

 

2,204,095

 

 

United States of America

 

029 Nat.

 

14-Jan-1998

 

17-Nov-1998

 

 

 

 

 

 

 

 

 

EAT POSITIVE

 

14703-0024/

 

Registered

 

76/397,857

 

2,782,906

 

 

United States of America

 

029 Nat.

 

18-Apr-2002

 

11-Nov-2003

 

 

 

 

 

 

 

 

 

EATING GOOD JUST GOT GREAT

 

14703-0023/

 

Registered

 

75/298,680

 

2,191,566

 

 

United States of America

 

029 Nat.

 

27-May-1997

 

22-Sep-1998

 

 

 

 

 

 

 

 

 

FIRE ROASTED VEGETABLE GARDENBURGER

 

14703-0022/

 

Abandoned

 

75/427,258

 

2,250,582

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

01-Jun-1999

 

 

 

 

 

 

 

 

 

GARDEN

 

 

 

Registered

 

920189

 

638438

 

 

Benelux

 

 

 

24-Jul-1998

 

24-Jul-1998

 

 

 

 

 

 

 

 

 

GARDEN

 

 

 

Filed

 

9800090764

 

 

 

 

China

 

 

 

10-Aug-/1998

 

 

 

1

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDEN

 

 

 

Registered

 

39842164.1

 

27-Jul-1998

 

 

Germany

 

 

 

39842164

 

9-Nov-1998

 

 

 

 

 

 

 

 

 

GARDEN

 

14703-0054/

 

Registered

 

98067256

 

235562

 

 

Colombia

 

29 Int.

 

13-Nov-1998

 

04-May-2001

 

 

 

 

 

 

 

 

 

GARDEN

 

14703-0054/

 

Registered

 

458.660

 

458.660

 

 

Switzerland

 

029 Nat.

 

10-Aug-1998

 

10-Feb-1999

 

 

 

 

 

 

 

 

 

GARDEN BURGER

 

14703-0050/

 

Registered

 

223974

 

522,327

 

 

Mexico

 

29 Int.

 

08-Feb-1995

 

08-Feb-1995

 

 

 

 

 

 

 

 

 

GARDEN VEGGIE PATTIES

 

 

 

Proposed

 

 

 

 

 

 

Australia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDEN VEGGIE PATTIES

 

 

 

Registered

 

917.768

 

636.706

 

 

Benelux

 

 

 

15-Jun-1998

 

15-Jun-1998

 

 

 

 

 

 

 

 

 

GARDEN VEGGIE PATTIES

 

 

 

Registered

 

39832935.4

 

39832935

 

 

Germany

 

 

 

30-Jun-1998

 

5-Oct-1998

 

 

 

 

 

 

 

 

 

GARDEN VEGGIE PATTIES

 

14703-0021/

 

Registered

 

335,882

 

612,176

 

 

Mexico

 

029 Nat.

 

11-Jun-1998

 

11-Jun-1998

 

2

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDEN VEGGIE PATTIES

 

 

 

Registered

 

2169739

 

2169739

 

 

United Kingdom

 

 

 

17-Jun-1998

 

17-Jun-1998

 

 

 

 

 

 

 

 

 

GARDENBACON

 

 

 

Abandoned

 

75862736

 

 

 

 

United States

 

 

 

2-Dec-1999

 

 

 

 

 

 

 

 

 

 

 

GARDENBITES

 

 

 

Abandoned

 

75395861

 

 

 

 

United States

 

 

 

25-Nov-1997

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

2,048,584

 

1,748,665

 

 

Argentina

 

029 Nat.

 

12-Sep-1996

 

17-Aug-1999

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

617802

 

617802

 

 

Australia

 

029 Nat.

 

06-Dec-1993

 

23-Jan-1995

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

820762270

 

820762270

 

 

Brazil

 

029 Nat.

 

21-May-1998

 

31-Oct-2000

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

739,701

 

451,483

 

 

Canada

 

22-Oct-1993

 

08-Dec-1995

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

960112688

 

1134925

 

 

China (Peoples Republic)

 

029 Nat.

 

09-Oct-1996

 

14-Dec-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

97/041,592

 

222.614

 

 

Colombia

 

029 Nat.

 

13-Nov-1998

 

11-Nov-1999

 

3

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

W45 344/29Wz

 

2 093 593

 

 

Germany

 

029 Nat.

 

16-Dec-1993

 

24-Mar-1995

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

102,444/1996

 

4344076

 

 

Japan

 

029 Nat.

 

12-Sep-1996

 

17-Dec-1999

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

224,654

 

637,897

 

 

Mexico

 

029 Nat.

 

16-Feb-1995

 

16-Feb-1995

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

1997.9150

 

192.224

 

 

Norway

 

029 Nat.

 

03-Nov-1997

 

20-Aug-1998

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

113726

 

41996113726

 

 

Philippines

 

029 Nat.

 

07-Feb-1997

 

04-Sep-2000

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

Korea

 

Filed

 

2005-22344

 

 

 

 

 

 

 

 

18-May-2005

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

 

 

Filed

 

0007033

 

 

 

 

South Korea

 

 

 

26-Feb-2001

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

1923/1994.0

 

420.474

 

 

Switzerland

 

029 Nat.

 

17-Mar-1994

 

17-Mar-1994

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

 

 

Published

 

320.591

 

 

 

 

Thailand

 

 

 

25-Oct-1996

 

 

 

4

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

90003941

 

977,866

 

 

Taiwan

 

029 Nat.

 

12-Feb-2001

 

16-Dec-2001

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

1355671

 

1355671

 

 

United Kingdom

 

029 Nat.

 

23-Aug-1988

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

14703-0032/

 

Registered

 

73/578,285

 

1,409,666

 

 

United States of America

 

029 Nat.

 

17-Jan-1986

 

16-Sep-1986

 

 

 

 

 

 

 

 

 

GARDENBURGER

 

 

 

Published

 

4343/98

 

 

 

 

Venezuela

 

 

 

12-Mar-1998

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER & DESIGN (Garden)

 

14703-0028/

 

Registered

 

96.012.218

 

189639

 

 

Colombia

 

029 Nat.

 

25-Sep-1996

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER (Stake Design)

 

14703-0027/

 

Registered

 

75/194,220

 

2,103,545

 

 

United States of America

 

029 Nat.

 

06-Nov-1996

 

07-Oct-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER (Stylized/Curved)

 

14703-0030/

 

Registered

 

075120

 

528415

 

 

Benelux

 

029 Nat.

 

04-Mar-1993

 

04-Mar-1993

 

 

 

 

 

 

 

 

 

GARDENBURGER (Stylized/Curved)

 

14703-0030/

 

Registered

 

92.413.599

 

92/413.599

 

 

France

 

029 Nat., 030 Nat.,

 

03-Apr-1992

 

03-Apr-2002

 

 

042 Nat., 043 Nat.,

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER (Stylized/Straight)

 

14703-0029/

 

Registered

 

75/183,493

 

2,103,410

 

 

United States of America

 

029 Nat.

 

17-Oct-1996

 

07-Oct-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER CLASSIC GREEK

 

14703-0037/

 

Dropped

 

75/427,357

 

2,250,583

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

01-Jun-1999

 

 

 

 

 

 

 

 

 

GARDENBURGER BITES

 

 

 

Abandoned

 

75/491,948

 

 

 

 

United States of America

 

29

 

5/28/1998

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER CRUMBLES

 

 

 

Abandoned

 

75/862,902

 

 

 

 

United States of America

 

029

 

2-Dec-1999

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER ENTREES

 

 

 

Abandoned

 

75/852,934

 

 

 

 

United States of America

 

029

 

2-Dec-1999

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER FIRE ROASTED VEGETABLE

 

14703-0036/

 

Registered

 

886,417

 

549,340

 

 

Canada

 

04-Aug-1998

 

06-Aug-2001

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER FIRE ROASTED VEGETABLE

 

14703-0036/

 

Registered

 

75/427,576

 

2,250,585

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

01-Jun-1999

 

6

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER FLAME GRILLED

 

14703-0035/

 

Registered

 

76/020,349

 

2,457,162

 

 

United States of America

 

029 Nat.

 

07-Apr-2000

 

05-Jun-2001

 

 

 

 

 

 

 

 

 

GARDENBURGER HAMBURGER CLASSIC

 

14703-0034/

 

Registered

 

78/005,808

 

2,433,717

 

 

United States of America

 

029 Nat.

 

26-Apr-2000

 

06-Mar-2001

 

 

 

 

 

 

 

 

 

GARDENBURGER HAMBURGER STYLE

 

14703-0033/

 

Registered

 

886,415

 

549,341

 

 

Canada

 

04-Aug-1988

 

06-Aug-2001

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER HAMBURGER STYLE

 

 

 

Cancelled

 

75/150,746

 

2,143,484

 

 

United States of America

 

029

 

14-Aug-1996

 

10-Mar-1998

 

 

 

 

 

 

 

 

 

GARDENBURGER MEATLESS MEATBALLS

 

 

 

Proposed (not filed)

 

 

 

 

 

 

United States of America

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER ORGANICS

 

 

 

Abandoned

 

75/862,607

 

 

 

 

United States of America

 

 

 

2-Dec-1999

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER PIZZA

 

 

 

Abandoned

 

75/749,526

 

 

 

 

United States of America

 

 

 

13-Jul-1999

 

 

 

7

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER RIBLETS (stylized letters)

 

 

 

(Cancelled)

 

76/264,005

 

 

 

 

United States of America

 

 

 

29-May-2001

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER SANTA FE

 

14703-0042/

 

Registered

 

75/608,051

 

2,409,330

 

 

United States of America

 

029 Nat.

 

18-Dec-1998

 

28-Nov-2000

 

 

 

 

 

 

 

 

 

GARDENBURGER SAVORY MUSHROOM

 

14703-0041/

 

Abandoned

 

75/427,493

 

2,284,033

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

05-Oct-1999

 

 

 

 

 

 

 

 

 

GARDENBURGER SUB

 

 

 

Cancelled

 

74/697,810

 

2,002,637

 

 

United States of America

 

030

 

6-Jul-1995

 

24-Sep-1996

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGETARIAN PRODUCTS (Stylized)

 

14703-0040/

 

Registered

 

92/414.200

 

92/414.200

 

 

France

 

029 Nat., 030 Nat.,

 

04-Aug-1992

 

08-Apr-2002

 

 

042 Nat.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE MEDLEY

 

14703-0039/

 

Registered

 

826,492

 

512,872

 

 

Canada

 

21-Oct-1996

 

15-Jul-1999

 

 

 

8

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE MEDLEY

 

14703-0039/

 

Registered

 

75/164,888

 

2,145,861

 

 

United States of America

 

029 Nat.

 

11-Sep-1996

 

24-Mar-1998

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE MEDLEY (block & stylized letters)

 

 

 

Registered

 

2116300

 

2116300

 

 

United Kingdom

 

 

 

21-Nov-1996

 

21-Nov-1996

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE MEDLEY

 

 

 

Registered

 

39647884

 

39647884

 

 

Germany

 

 

 

5-Nov-1996

 

6-Feb-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE MEDLEY

 

 

 

Registered

 

59/1997

 

443,450

 

 

Switzerland

 

 

 

7-Jan-1997

 

7-Jan-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER VEGGIE VEGAN

 

14703-0038/

 

Registered

 

78/009,504

 

2,431,878

 

 

United States of America

 

029 Nat.

 

23-May-2000

 

27-Feb-2001

 

 

 

 

 

 

 

 

 

GARDENBURGER WHOLESOME AND HEARTY FOODS and Design

 

 

 

Abandoned

 

B135678

 

135678

 

 

United Kingdom

 

 

 

23-Aug-1988

 

23-Aug-1988

 

 

 

 

 

 

 

 

 

GARDENBURGER ZESTY BEAN

 

14703-0047/

 

Registered

 

826,493

 

512,871

 

 

Canada

 

21-Oct-1996

 

15-Jul-1999

 

 

 

9

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENBURGER ZESTY BEAN

 

 

 

Registered

 

39647938

 

39647938

 

 

Germany

 

 

 

5-Nov-1996

 

1/16/1997

 

 

 

 

 

 

 

 

 

GARDENBURGER ZESTY BEAN

 

 

 

Registered

 

60/1997

 

444,813

 

 

Switzerland

 

 

 

7-Jan-1997

 

27-Aug-1997

 

 

 

 

 

 

 

 

 

GARDENBURGER ZESTY BEAN (block & stylized letters)

 

 

 

Registered

 

2116299

 

2116299

 

 

United Kingdom

 

 

 

21-Nov-1996

 

21-Nov-1996

 

 

 

 

 

 

 

 

 

GARDENBURGER ZESTY BEAN

 

 

 

Cancelled

 

75/169,169

 

2,145,876

 

 

United States

 

 

 

20-Sep-1996

 

24-Mar-1998

 

 

 

 

 

 

 

 

 

GARDENCHEF PAUL WENNER

 

14703-0046/

 

Registered

 

75/183,492

 

2,608,349

 

 

United States of America

 

029 Nat.

 

17-Oct-1996

 

20-Aug-2002

 

 

 

 

 

 

 

 

 

GARDENMEXI

 

 

 

Registered

 

93490991

 

93490991

 

 

France

 

029

 

5-Nov-1993

 

5-Nov-1993

 

 

 

 

 

 

 

 

 

GARDENMEXI

 

 

 

Abandoned

 

74/403,769

 

 

 

 

United States of America

 

029

 

17-Jun-1993

 

 

 

10

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENNUGGETS

 

 

 

Abandoned

 

75/392,762

 

 

 

 

United States of America

 

 

 

19-Nov-1997

 

 

 

 

 

 

 

 

 

 

 

GARDENSAUSAGE

 

14703-0045/

 

Registered

 

739,700

 

484,665

 

 

Canada

 

22-Oct-1993

 

27-Oct-1997

 

 

 

 

 

 

 

 

 

 

 

GARDENSAUSAGE

 

 

 

Registered

 

93490994

 

93490994

 

 

France

 

029

 

5-Nov-1993

 

5-Nov-1993

 

 

 

 

 

 

 

 

 

GARDENSAUSAGE

 

 

 

Registered

 

W45344/30Wz

 

2902666

 

 

Germany

 

 

 

16-Dec-1993

 

7-Mar-1995

 

 

 

 

 

 

 

 

 

GARDENSAUSAGE

 

14703-0045/

 

Registered

 

74/403,771

 

1,987,820

 

 

United States of America

 

029 Nat.

 

17-Jun-1993

 

23-Jul-1996

 

 

 

 

 

 

 

 

 

GARDENSTEAK

 

 

 

Cancelled

 

74/403,772

 

2,082,694

 

 

United States of America

 

 

 

17-Jun-1993

 

29-Jul-1997

 

 

 

 

 

 

 

 

 

GARDENVEGAN

 

14703-0043/

 

Registered

 

75/345,104

 

2,182,470

 

 

United States of America

 

029 Nat.

 

22-Aug-1997

 

18-Aug-1998

 

 

 

 

 

 

 

 

 

GARDENVEGGIE

 

 

 

Registered

 

93490995

 

93490995

 

 

France

 

029

 

5-Nov-1993

 

5-Nov-1993

 

 

 

 

 

 

 

 

 

GARDENVEGGIE

 

 

 

Abandoned

 

74/403,770

 

 

 

 

United States of America

 

029

 

17-Jun-1993

 

 

 

11

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

GARDENWRAP

 

United States of America

 

Abandoned

 

78/033,592

 

 

 

 

 

 

029

 

2-Nov-2000

 

 

 

 

 

 

 

 

 

 

 

HAMBURGER STYLE GARDENBURGER

 

14703-0018/

 

Registered

 

75/439,758

 

2,214,768

 

 

United States of America

 

029 Nat.

 

24-Feb-1998

 

29-Dec-1998

 

 

 

 

 

 

 

 

 

HEARTYBURGER

 

14703-0017/

 

Abandoned

 

75/370,746

 

2,224,839

 

 

United States of America

 

029 Nat.

 

09-Oct-1997

 

16-Feb-1999

 

 

 

 

 

 

 

 

 

LIFEBURGER

 

14703-0016/

 

Registered

 

75/657,069

 

2,400,907

 

 

United States of America

 

029 Nat.

 

10-Mar-1999

 

31-Oct-2000

 

 

 

 

 

 

 

 

 

NEW YEAR’S RESOLUTION SOLUTION

 

14703-0015/

 

Abandoned

 

75/273,214

 

2,257,669

 

 

United States of America

 

029 Nat.

 

11-Apr-1997

 

29-Jun-1999

 

 

 

 

 

 

 

 

 

Opposition against GARDENBURGER & Device

 

14703-0055/

 

Unfiled

 

820182117

 

 

 

 

United States of America

 

38.60 Nat.

 

 

 

 

 

 

 

 

 

 

 

 

 

SANTA FE GARDENBURGER

 

14703-0012/

 

Registered

 

75/608,052

 

2,402,720

 

 

United States of America

 

029 Nat.

 

18-Dec-1998

 

07-Nov-2000

 

12

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

SAVORY MUSHROOM GARDENBURGER

 

14703-0011/

 

Dropped

 

75/427,437

 

2,250,584

 

 

United States of America

 

029 Nat.

 

02-Feb-1998

 

01-Jun-1999

 

 

 

 

 

 

 

 

 

TAYBURN

 

14703-0020/

 

Registered

 

75/702,476

 

2,376,185

 

 

United States of America

 

029 Nat.

 

11-May-1999

 

08-Aug-2000

 

 

 

 

 

 

 

 

 

THE ONLY ONE ON EARTH

 

 

 

Registered ***

 

75/332,658

 

2,165,961

 

 

United States of America

 

029

 

7/29/1997

 

6/16/1998

 

 

 

 

 

 

 

 

 

THE ORIGINAL GARDENBURGER

 

14703-0019/

 

Registered

 

75/774,537

 

2,348,813

 

 

United States of America

 

029 Nat.

 

12-Aug-1999

 

09-May-2000

 

 

 

 

 

 

 

 

 

VEGGIEPRIME

 

 

 

Abandoned

 

75/325,908

 

 

 

 

United States of America

 

 

 

10-Jul-1997

 

 

 

 

 

 

 

 

 

 

 

WHOLESOME & HEARTY

 

 

 

Registered

 

93495459

 

93495459

 

 

France

 

 

 

7-Dec-1993

 

7-Dec-1993

 

 

 

 

 

 

 

 

 

WHOLESOME AND HEARTY & Design

 

14703-0049/

 

Registered

 

739,712

 

464,798

 

 

Canada

 

 

 

22-Oct-1993

 

25-Oct-1996

 

13

--------------------------------------------------------------------------------


 

MARK

 

CASE
NUMBER/SUBCASE

 

STATUS

 

APPLICATION NO.

 

REGISTRATION
NO.

 

 

COUNTRY NAME

 

CLASS(ES)

 

DATE

 

DATE

 

 

 

 

 

 

 

 

 

WHOLESOME AND HEARTY FOODS

 

14703-0051/

 

Abandoned

 

224,653

 

556,287

 

 

Mexico

 

 

 

16-Feb-1995

 

16-Feb-1995

 

 

 

 

 

 

 

 

 

WHOLESOME & HEARTY FOODS

 

 

 

Registered

 

W45345/29Wz

 

2092250

 

 

Germany

 

029

 

16-Dec-1993

 

23-Feb-1995

 

 

 

 

 

 

 

 

 

WHOLESOME & HEARTY FOODS INC. and Design (spoon & fork)

 

 

 

Registered

 

721,086

 

721,086

 

 

Australia

 

 

 

4-Nov-1996

 

31-Oct-1997

 

 

 

 

 

 

 

 

 

WHOLESOME & HEARTY FOODS INC. and Design (spoon & fork)

 

 

 

Registered

 

1921/1994.7

 

422760

 

 

Switzerland

 

030

 

17-Mar-1994

 

4-Mar-1996

 

 

 

 

 

 

 

 

 

WHOLESOME & HEARTY FOODS INC. and Design (spoon & fork)

 

 

 

Registered

 

2116301

 

2116301

 

 

United Kingdom

 

029

 

21-Nov-1996

 

21-Nov-1996

 

PATENTS

 

TITLE

 

COUNTRY

 

Status

 

APPLICATION NO.

 

FILING DATE

 

 

 

 

 

 

 

 

 

METHOD AND APPARATUS FOR MAKING FLAME-GRILLED PATTIES

 

United States of America

 

Expressly Abandoned

 

09/859,342

 

16-May-2001

 

14

--------------------------------------------------------------------------------